Order filed, October 20, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00719-CV
                                 ____________

   HENRY GUERRA, SR., REBECCA GOMEZ GUERRA, MICHAEL
 GUERRA, BLANCA GUAJARDO, ESTHER GOMEZ TRISTAN, LINDA
         RUTH GARZA, AND LAURO GARZA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-70768


                                      ORDER

      The reporter’s record in this case was due October 10, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM